Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among BAY PEAK 3 ACQUISITION CORP. and EBH INVESTMENT HOLDING COMPANY LIMITED and SHAREHOLDERS OF EBH INVESTMENT HOLDING COMPANY LIMITED NAMED HEREIN and CONSULTANTS OF EBH INVESTMENT HOLDING COMPANY LIMITED NAMED HEREIN Dated as ofDecember 31, 2008 TABLE OF CONTENTS ARTICLE I Exchange of Shares 2 1.1. Exchange EBH Stock for BP3 Stock . 2 1.2. Consulting Services 2 1.3. Closing and Actions at Closing 2 1.4 Directors of BP3 at Closing 2 1.5 Officers of BP3 at Closing 2 1.6. Section 368 Reorganization. 3 ARTICLE II Representations and Warranties of the EBH Shareholders 3 2.1. Good Title. 3 2.2. Power and Authority. 3 2.3. No Conflicts. 3 2.4. Finder’s Fee. 4 2.5. Purchase Entirely for Own Account. 4 2.6. Sophistication. 4 2.7. Non-Registration. 4 2.8. Restricted Securities. 4 2.9. Status; Additional Representations and Warranties of Non-U.S. Persons. 4 2.10. Legends. 5 2.11. Additional Legend; Consent. 5 ARTICLE III Representations and Warranties of EBH 5 3.1. Organization, Standing and Power. 5 3.2. EBH Subsidiaries 6 3.3. Capital Structure. 6 3.4. Authority; Execution and Delivery; Enforceability. 6 3.5. No Conflicts; Consents. 7 3.6. Taxes. 7 3.7. Benefit Plans. 8 3.8. Litigation. 8 3.9. Compliance with Applicable Laws. 8 3.10. Brokers’s Fees. 8 3.11. Contracts. 8 3.12. Title to Properties. 9 3.13. Intellectual Property. 9 3.14. Insurance. 9 3.15. Labor Matters. 9 3.16. Financial Statement. 9 3.17. Transactions with Affiliates and Employees. 9 3.18. Apllication of Takeover Protections. 9 3.19. No Additional Agreements. 10 3.20. Investment Company. 10 3.21. Disclosure. 10 3.22. Foreign Corrupt Practices. 10 3.23. Restriction on Future Issuances of Securities . 10 ARTICLE IV Representations and Warranties of BP3 10 4.1. Organization, Standing and Power. 10 4.2. Subsidiaries; Equity Interests. 11 4.3. Capital Structure. 11 4.4. Authority; Execution and Delivery; Enforceability. 11 4.5. No Conflicts; Consents. 12 4.6. Undisclosed Liabilities. 12 4.7. Financial Statements. 12 4.8. Absence of Certain Changes or Events. 12 4.9. Taxes. 13 -i- TABLE OF CONTENTS 4.10. Absence of Changes in Benefit Plans. 14 4.11. ERISA Compliance; Excess Parachute Payments. 14 4.12. Litigation. 14 4.13. Compliance with Applicable Laws. 15 4.14. Business Activities. 15 4.15. Contracts. 15 4.16. Title to Properties. 15 4.17. Intellectual Property. 15 4.18. Employees/Labor Matters. 15 4.19. Transactions With Affiliates and Employees. 16 4.20. Solvency. 16 4.21. Application of Takeover Protections. 16 4.22. No Additional Agreements. 16 4.23. Investment Company. 17 4.24. Disclosure. 17 4.25. Certain Registration Matters. 17 4.26. No Undisclosed Events, Liabilities, Developments or Circumstances. 17 4.27. Foreign Corrupt Practices. 18 4.28. Formation related to a finalized Bankruptcy Plan. 18 Article V Representations and Warranties of EBH Consultants 18 5.1. Consulting Services 18 5.2. Power and Authority. 18 5.3. No Conflicts 5.4 Purchase Entirely for own Account 18 5.5. Sophistication. 19 5.6. Non-Registration. 19 5.7. Restricted Securities 19 5.8. Legend. 19 5.9 Additional Legend; Consent 20 ARTICLE VI Deliveries 20 6.1. Deliveries of the EBH Shareholders. 20 6.2. Deliveries of BP3. 20 6.3. Deliveries of EBH . 20 6.4. Deliveries of EBH Consultants . 21 ARTICLE VII Conditions to Closing 22 7.1. Shareholders and EBH Conditions Precedent. 22 7.2. BP3 Conditions Precedent. 23 ARTICLE VIII Covenants 25 8.1. Post-Closing Reverse Split. 25 8.2. Registration under the Exchange Act 25 8.3. Exchange Listing. 25 8.4. Blue Sky Laws. 25 8.5. Public Announcements. 25 8.6. Fees and Expenses. 25 8.7. Continued Efforts. 25 8.8. Exclusivity. 26 8.9. Access. 26 8.10. Preservation of Business. 26 8.11. Amendment of BP3 Qualification Documents. 26 8.12. Indemnification and Insurance. 26 ARTICLE iX Miscellaneous 27 9.1. Publicity. 27 9.2. Successors and Assigns. 28 -ii- TABLE OF CONTENTS 9.3. Fees and Expenses. 29 9.4. Notices . 29 9.5. Amendments; Waivers; No Additional Consideration. 30 9.6. Termination. 30 9.7. Replacement of Securities. 30 9.8. Remedies 30 9.9. Independent Nature of the EBH Sharehooders’ Obligations and Rights. 30 9.10. Limitation of Liability . 31 9.11. Interpretation. 30 9.12. Severability. 30 9.13. Counterparts; Fascimile Execution . 30 9.14 Entire Agreement; Third Party Beneficiaries 31 9.15 Governing law 31 9.16 Assignment 31 -iii- SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of December 31, 2008, is by and among Bay Peak 3 Acquisition Corp., a Nevada corporation (“BP3”), EBH Investment
